8. Business registers for statistical purposes (vote)
- Hans-Peter Martin report
- Before the vote
rapporteur. - (DE) Mr President, I have a request to make on behalf of all democratically minded people. It is unacceptable for Members of the European Parliament to be dubbed the 'cancer of Europe', in other words to be called after a deadly disease. This did not happen in Budapest, like the insult to which Mr Schulz referred yesterday, but in Brussels. In his speech in the plenary chamber of this House, a Member of the European Parliament described critics of the EU as a cancer. The Member in question was Othmar Karas, Vice-President of the EPP Group. He said it at the plenary sitting of 10 October 2007.
I demand ...
(The President cut off the speaker.)
That did not pertain to the report.
All I will say on that point is that Members of Parliament should always be exemplary in their words and actions.